     Case 2:07-cv-02513-GMS Document 2550 Filed 09/09/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9   Manuel de Jesus Ortega Melendres, on             No. CV-07-2513-PHX-GMS
10   behalf of himself and all others similarly
     situated; et al.                                 ORDER
11
                          Plaintiffs,
12
     and
13
     United States of America,
14
                          Plaintiff-Intervenor,
15
     v.
16
     Paul Penzone, in his official capacity as
17   Sheriff of Maricopa County, Arizona; et al.
18                        Defendants.
19
20         The Court has received and reviewed the Monitor’s invoice dated September 1,
21   2020 for services rendered by the Monitor in August 2020. The Court finds the invoice
22   and charges to be reasonable and directs Maricopa County to authorize payment of the

23   Monitor’s invoice for the total amount, including any past due balance.

24         Dated this 9th day of September, 2020.

25
26
27
28
